ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 3, 6, 10, 12, and 15 in the response filed 5/12/22 is acknowledged.
Claims 1-16 are pending in the application and are examined below.
Terminal Disclaimer
The terminal disclaimer filed on 5/12/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,568,758 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Smith on 6/1/22.

The application has been amended as follows: 
In the specification:
“configured to expose a portion of the underside” in paragraph [0036], line 13 is amended to recite --configured to expose only a portion of the underside--

In the claims:
“to only expose only a portion” in claim 1, line 11 is amended to recite --to expose only a portion--
“during intercourse.” in claim 1, line 16 is amended to recite --during intercourse, and <paragraph break> (e) an internal retention ring formed on an inner surface of the hollow elastomeric main body that is positioned between the check valve and the opening positioned mid-span along the length of the main body, the internal retention ring being more proximate to and positioned laterally adjacent to the opening positioned mid-span along the length of the main body than the check valve and -2-Application No. 16/750,294the internal retention ring extends inwardly within the hollow elastomeric main body to retain positioning of the condom on the penis and to form a partition within the condom that prevents any residual semen not maintained within the internal reservoir from entering the opening positioned mid-span along the length of the main body while the condom is in use.--
Claim 2 is cancelled by Examiner
“The condom of claim 2” in claim 3, line 1 is amended to recite --The condom of claim 1--
“polymers/fibers” in claim 3, lines 2 and 3 is amended to recite --polymers and/or fibers--
“while the device is in use.” in claim 10, line 16 is amended to recite --while the device is in use; and <paragraph break> an internal retention ring formed on an inner surface of the main body that is positioned between the check valve and opening positioned mid-span along the length of the main body, the internal retention ring being more proximate to and positioned laterally adjacent to the opening positioned mid-span along the length of the main body than the check valve and the internal retention ring extends inwardly within the main body to retain positioning of the device on the male genitalia and to further form a partition within the device that prevents any residual bodily secretion not maintained within the internal reservoir from entering the opening positioned mid-span along the length of the main body while the device is in use.--
Claim 11 is cancelled by Examiner
“The device of claim 11” in claim 12, line 1 is amended to recite --The device of claim 10--
 “an inner surface” in claim 12, lines 1-2 is amended to recite --the inner surface--

Reasons for Allowance
Claims 1, 3-10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim(s) 1, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a condom comprising: (a) an enclosed end; (b) an open end; and (c) a hollow elastomeric main body positioned between and connected to the enclosed end and open end and having a single opening formed by peripheral edges of the hollow elastomeric main body that is positioned mid-span along a length of the main body such that the peripheral edges of the single opening are tapered towards a central longitudinal axis of the condom in an unrolled state and configured to expose only a portion of an underside of a condom wearer's penis to allow skin on skin or skin on mucosa contact between the condom wearer and companion, and (d) a check valve formed in the condom within the enclosed end that forms an internal reservoir within the enclosed end of the condom that is configured to receive and maintain semen therein during intercourse, and (e) an internal retention ring formed on an inner surface of the hollow elastomeric main body that is positioned between the check valve and the opening positioned mid-span along the length of the main body, the internal retention ring being more proximate to and positioned laterally adjacent to the opening positioned mid-span along the length of the main body than the check valve and -2-Application No. 16/750,294the internal retention ring extends inwardly within the hollow elastomeric main body to retain positioning of the condom on the penis and to form a partition within the condom that prevents any residual semen not maintained within the internal reservoir from entering the opening positioned mid-span along the length of the main body while the condom is in use, in combination with all other features recited in the claim. Lan CN203154043U is the closest prior art and discloses a condom 1 with a closed end with a reservoir 2, an open end, a barrier ring 3, and at least one hole 4 (fig. 1 and [0009]). Lan’s hole 4 is also shown in figure 1 as being sized so that it is capable of exposing only a portion of an underside of the user’s penis. While Lan is silent on the check valve, Laniado WO 2014/041534 A1 teaches a condom 50 (fig. 1 and [0002]) comprising a check valve 16 formed in an enclosed end 14 to form a reservoir (fig. 1 and [0045], [0048]). However, Lan and Laniado do not disclose or suggest (e) an internal retention ring formed on an inner surface of the hollow elastomeric main body that is positioned between the check valve and the opening positioned mid-span along the length of the main body, the internal retention ring being more proximate to and positioned laterally adjacent to the opening positioned mid-span along the length of the main body than the check valve and -2-Application No. 16/750,294the internal retention ring extends inwardly within the hollow elastomeric main body to retain positioning of the condom on the penis and to form a partition within the condom that prevents any residual semen not maintained within the internal reservoir from entering the opening positioned mid-span along the length of the main body while the condom is in use. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Lan or Laniado to address its deficiencies. Dependent claims 3-9 are allowed by virtue of their dependence on independent claim(s) 1.
Regarding independent claim(s) 10, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a prophylactic device comprising: an enclosed end; an open end that is spaced apart from the enclosed end; and a main body positioned between and connected to the enclosed end and open end and having only a single opening positioned mid-span along a length of the main body that such that peripheral edges of the single opening are tapered towards a central longitudinal axis of the prophylactic device in an unrolled state, the single opening is configured to only expose a portion of an underside of a prophylactic device wearer's male genitalia to allow skin on skin contact while the prophylactic device is in use, and a check valve formed in the prophylactic device within the enclosed end that forms an internal reservoir within the enclosed end of the device that is configured to receive and maintain bodily secretions therein while the device is in use, and an internal retention ring formed on an inner surface of the main body that is positioned between the check valve and opening positioned mid-span along the length of the main body, the internal retention ring being more proximate to and positioned laterally adjacent to the opening positioned mid-span along the length of the main body than the check valve and the internal retention ring extends inwardly within the main body to retain positioning of the device on the male genitalia and to further form a partition within the device that prevents any residual bodily secretion not maintained within the internal reservoir from entering the opening positioned mid-span along the length of the main body while the device is in use, in combination with all other features recited in the claim. Lan CN203154043U and Laniado WO 2014/041534 A1 are the closest prior art, as discussed above with reference to claim 1. However, Lan and Laniado do not disclose or suggest an internal retention ring formed on an inner surface of the main body that is positioned between the check valve and opening positioned mid-span along the length of the main body, the internal retention ring being more proximate to and positioned laterally adjacent to the opening positioned mid-span along the length of the main body than the check valve and the internal retention ring extends inwardly within the main body to retain positioning of the device on the male genitalia and to further form a partition within the device that prevents any residual bodily secretion not maintained within the internal reservoir from entering the opening positioned mid-span along the length of the main body while the device is in use. Furthermore, no other reference to date has been found in the prior art that would be able to properly modify Lan or Laniado to address its deficiencies. Dependent claims 12-16 are allowed by virtue of their dependence on independent claim(s) 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Primary Examiner, Art Unit 3786